IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-93,337-01


                  EX PARTE MARQUISHA ANITA WILLIAMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1419632-A IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of aggravated robbery and sentenced to twenty years’ imprisonment.

She filed this application for a writ of habeas corpus in the county of conviction, and the district

clerk forwarded it to this Court. See TEX. CODE CRIM. PROC. art. 11.07.

       Applicant contends that she was denied her right to an appeal because counsel failed to

timely file a notice of appeal. Based on the record, the trial court has found that counsel failed to

timely file a notice of appeal.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of her conviction

in cause number 141963201010 from the 248th District Court of Harris County. Within ten days
                                                                                                    2

from the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent her on direct appeal. Should Applicant decide to appeal, she must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: March 30, 2022
Do not publish